Case 1:15-cv-00049-WMS-HKS Document 106-3 Filed 08/20/19 Page 1 of 8




   EXHIBIT A
         Case 1:15-cv-00049-WMS-HKS Document 106-3 Filed 08/20/19 Page 2 of 8




                   **REDACTE.n**                                                                     . Fri--1.=71/ma
                                gig— A010 — 5-5.1
                                    )Jt       t UAL EMPLOYMENT OPPOR                           COMMISSION AIN 78zoici
                                                      INTAKE QUESTIONNAIRE

                     Please immediately complete this entire form and return it to the U.S. Equal Ibnp                 rtunity
                     Commission ("EEOC"). REMEMBER, a charge of employment discrimination must be                      I1,
                                                                                                                                 C
 tine limits imposed by law, within 180 days or in some places within 300 days of the alleged discrimination. When we receive
 this form, we will review it to determine EEOC *avenge. Answer all questions completely, and attach additiouid pages It'
 needed to complete your responses. If yoU do not know the answer to a question, answer by stating "not known." If a
 question Is not applicable, write "N/A,"(PLEASE PRINT)
 1. Personal Information
 Last Name:
          ' VA0.t./N6.-                              First Namen   "bo..r
 Street or Mailing Address:  aft""5                        Nya
                                                             m                       Apt or Unit h`: LOLNX.
                                                                                                          ..
                                                                                                           c
         /
         . *115   71i-snas,zeurviko,_ county: AltattArCL-                  State: t•V         zip: PA %TO
 Phone Numbers: Howe:      rp                                      Work:(.21
                                                                           .
                                                                           4(     11 1 d-
                                                                                       6           0
                                                                                                   '
                                                                                                   :\
 Cell:                                          Email Address: laL
 Date ofBirth:.13
                141L51
                     :1:10                  Sex 0Male l Female             Do You Have a Disability? L7 Yes t No
Please answer each of the next three questions. i. Are you Hispanic or Latino? 0 Yes lid No
ii. What Is your Race? Please choose all that apply. 0 American Indian or Alaskan Native D *Asian RirWhite
                                           CI Black or African American 0 Native Hawaiian or Other Pacific Islander
iii. What is your National Origin (country of   origin or ancestry)? 0.trej(
                                                                           r tb.u-1
Please              The       Of P        m We 4, ContactIf We Are Unable To             Y
Name:
A.ddre
Home Phone:

2,Ibake that I was discriminated against by the following organization(s): (Check those that apply)
  Employer ED Union 0 Employment Agency 0 Other (Please Specify)
Organization Contact Information(If the organization is an employer, provide the address where you actually worked. If you
work frees home, check 6ete0 and provide the address of the office to which you reported.)If more than one employer is
involved, attach additional sheets.
Organization Name: 1-2   ?
                         ‘                        thS
Address:    sg5tisx    Mc         a
City:fkriforvervr-                        state:tsZip‘LV1-1.4               one:
Type ofBusiness:                          Job Loca      if different from Org. Address:.
                                                                                       13.
                                                                                         %,
HMSResources Director or Owner NamerROVIOXat                   SviberIc
Number ofEmployees Iq the Organization at AM Locations: Please Check(1)One                     •
Cl Fewer Than 15             15 -100      0 101 200         0201-500         0 Mom thho 500
3. Your Employment        Data(Complete as many items as you are able.) Are you a federal employee? 13Yes RfNo
Date Hired: 144Y
               .W$4           O4           Job Title Ax Hire: C V
                                                                ,( leSIA eati  llr                       earW.
Pay Rate *ben Hired"'1s,
                       r5
                        i                              Last orgar  ray Rate: OP
                                                                              „
job Tide at time of Alleged Discrimination: 1-14Z
                                                . =                      Date Quit/Discharged:     "R       am°
Name and Ilde ofimmediate Supervisor: IS: 1:k
                                            )tJse..
                                                  e
                                                  ) 1DR.X.
                                                         4% " " "0    .04110A.
                                                                      1        K.
It:  Applicant, Date You"Applied for Job $5 LV 4it Yob The Applied For, ijsbeyitiwc

                                                                            awn
                                                                             1, 123113
      Case 1:15-cv-00049-WMS-HKS Document 106-3 Filed 08/20/19 Page 3 of 8




                                                                                     r-N
 4. What Is the reason (basis) for yoitt
                                     (   s)iim of employment discrimination?
 FOR EXAMPLE, If you feel that you were treated worse than someone else because of race, you should check the bar next to
 Race, you feel you were treated worsefor several reasons, such as your sex, religion and national origin, you should check
 all that apply. ty you complained about discrimination, participated In someone else's complaint, or filed a charge of
 discrimination, and a negative action was threatened or taken, you should check the box nut to Retaliation.
 ER Race X Sex ClAge 0 Disability 0 National Origin 0Religion 0 Retaliation 0 Pregnancy 0 Color (typically a
 difference in skin shade within the same race)0 Genetic Information; circle which type(s) of genetic information is involved.
 i. genetic testing ii. family medical history iii. genetic services (genetic services means counseling, education or testing)
 If you checked color, religion or national origin, please specify:

 If you checked genetic information, how did the employer obtain the genetic information?



Other reason (basis) for discrimination (Explain):
S. What happened to you that you believe was dLscriminatory? Include the date(s)of harm, the action(s)   , and the narn(
                                                                                                                       e 8)
        (s)of the person
 and title             (s)who you believe discriminated against you. Please attach additional pages if needed.
(Example: 10/021'06 — Discharged by Mr. John Soto, Production Supervisor)
 A, Date: S_            15   avo Action: eA)-coarieler cattpd                                  CAutailiVen
      ~tt  t 1

 Name and      nitf of Person(s) Responsible: —3--tirri1-0—          baars 4 r
B. Date:                           Action: TYNCILTNcke
                                     .                 ) r- • .
                                                              S ,                     ryw pazot.)A
   6 tt...*    Sb   l    1. . .       Ike • et    %ft.` b. . li a 1. I k bass AI0.
Name and Title of Person(s) Responsi•leel
                                        l an 9NektkiiS --                       111 anaja,4          fir
6. Why do you believe these actions were discs          natory? Please attach additional pa     f needed.




7. What reason(s) were given to you for the acts you consider




8. Describe who was In the same or similar situation as you and bow they were treated, For example, who else applied
for the same Job you did, who else bad the same attendance record, or who else had the same performance? Provide the
race, sex, age, national origin, religion, or disability of these individuals, if known, and if it relates to your claim of
discrimination. For example, if your complaint alleges race discrimination, provide the race of each person; if it alleges
sex discrimination, provide the sex of each person; and so on. Use additional sheets if needed.

Of the persons in the same or similar situation as you, who was treated better than you?
  Full Name             Race,Sex, Age, National Origin, Reli ion or Disabili    Job Title     Description of Tre
                                                                                                               cm
                   •                                                                      of °C
                                                                            "
                                                                            n a1--€. ..          dzw____N,4±5.4.4&e.,

                        CNA-Nes                         - its;
                                                             ) - coortor- 1-k SoyS and
r(-01104                          tAnraSt             has re
                                                           sit ezmme_nis a1                                       5,
                                    ckbO• LA

                                                                                                               - 060157          2
       Case 1:15-cv-00049-WMS-HKS Document 106-3 Filed 08/20/19 Page 4 of 8




 or the persons in the same or similar   6ation as yon, who was treated worse t
      Full Name            Race,Sex, Age,National Origin,Religion or Disability lob Title            Description of Treatment

  A.   .1\10, Onif

 B.



 Of the persons in the same or similar situation as you, who was treated the same as you?
   Full Name •           Race,Sex, Age,National Origin,Religion or Disabi lity Job Title             Description of Treatment

                                          %pi                  -          - UsA - wortu-                                   „LT.
   hed/O D f--;
 A.T
                         z tt
 B.



 Answer questions 9-12 only if yon are claiming discrimination based on disability. If not, 'skip to question 13. Please tell
 us if you have more than one disability. Please add additional pages if needed.

9 Phase check all that apply:             0 Yes, I have a disability
                                          0 I do not have &disability now but I did have one
                                          0 No disability but the organization treats me as if I am disabled

 10. What is the disability that you believe is the 11:82011 for the adverse action taken against you? Does this disability
 prevent or limit you atom doing anything? (e.g., lifting, sleeping, breathing, walking, eating for yourself, working, etc.).




11. Do you use snedkations, medical equipment or anything else to lessen or eliminate the symptoms of yoUr disability?
     CI Yes CI No
If "Yes," what medication, medical equipment or other assistance do you use?




12. Did you ask your employer for any changes or assistance to do yourjob because of your disability?
   0 Yes 0 •No
If "Yes," when did you ask?                       How did you ask (verbally or in writing)?
Who did you ask? (Provide full name and job title of person)


Describe the changes or assistance that you asked for:




How did your employer respond to your request?



                                                                                                                 DEF0168
                                                                                                                                3
      Case 1:15-cv-00049-WMS-HKS Document 106-3 Filed 08/20/19 Page 5 of 8


                                 1••••1•11




                                                          **REDACTED**
 13. Are then any witnesses to the al rgeo discriminatory incidents? If yes,Dully thou below and tell us what
 they will say.(Please attach additional pages if needed to templets your response)

      Pull Name                 Job Tide                       & Phone Number                What         on believe this*arson will tell un—
                                                .a.f"
                                             WC*I                                                    I           hagra urns



 14. Have you filed a cheep preciously on this matter with the EEOC or another agency? (3 Yes                                        No       •
 13..If you flied a complaint with another agency, provide the name of ageticy•snd the date of BEng:j
                                                                                                    .„16                                     •
                               • .. .


 16. Have you sought help about this situation from a union, an attorney, or any other source?                              HI Yes Cl No
 Provide name of organization, name ofperson you spoke with and date of contact. Results, if any?                              ' '
  czac_toc                M--t-
                              t-A-L-
                                   --1.2A.saLt"
                                              sit . eIS 1-1
                                                          ,
                                                          ,- s•-t % irv**-0-SLA 113411                                          ' ern,
                                                                                                                                     .
                                                                                                                                     ..'
           044.4"# 4_ acttl 9       0 010                                                    ..                .-.
                                            . .                • .
 Please cheek one of the boxes beim to tell us what you would Re us to do with the infonnadon you are prodding on this
 questionnaire. If you would like to file a charge ofjob discrimination, you must do so either within 180 days from the day you
 knew about the discrimination, or within 300 days from the day you knew about the discrimination if the employer is located in
 a place where a state or local government agency enforces laws similar to the EBOesslaws, If you do not Me a charge of
 discrimination Within the time Burks, you will lose yotir rights. Ityou would Ilke more information before MIN a charge
 or you have concerns about EEOC's notifying the employer, union, or employment agenq about your charge, you may
 wish to check Box 1. If you want to file a charge, you should cheek Box 2.


   BOX 1 0I want to talk to an EEOC employee befote deciding whether to file a dame. I understand that by ducking this box,
   1 have not filed a charge with the EEOC. I also understand thatI amid loss my rights ifI do not Me a surge(a time.


  BOR 2 W I want to file a °barge Ofdiscrimination, and I authorize the EEOC to look into the discrimination I described above.
  I understand that the EEOC must give the employer,union, or employdrent agency that I encase of'dberindnation •
 Information about the charge, including my =use. I alto understand that the EEOC can only acceptcharges ofjob
  ascrimination based on race, color, religion,sex, national origin, disability, age, genetic information, or retaliation for opposing
  discrimination.




                                                                                                             Todies Date

PRIVACY ACT STATEUEN11P stan Isoared by the Piety141011974:Public We03•579.Anibal* kir notpasting personal doteind the uses beadeni
5)FORM NUMBER/TITLEAMIE.MOD Inhale Ousatlennito(92608).21 AUTHORITY. 42U.SC.1i 240041(b).ill U.S.C.*211.20.1141.C.1820.42 WIC.12117(s)
3j PRINCIPAL PURPOSE.The pupae dies questionnaire is to solicit intmotion aboutdin utionploymonl talodmins07n.telearen vralwthe EEOC has)uaseo* nu MOO
dans,old widecharge Ring counseling,se *pantie. Coniston'with 20 CFR 1601.1204end 20CPR 162&1(0),Ns quesiormaire fray ow as aow kg mots goon.*or e
charge. 4)ROUTINE USES. =Croy*dose lobinstion from Nit brim 12oiler slots,load endiodeollegoriciseataeptcpdate or nearssaty toislytutlis Coonissices*Mons,or
U EEOCbecalms awsi of'idyl orabebollIVIWalston.EEOC naysiso &close inbneollon lo respondentsIn liesgonjowAyoestpriel dbesle magma by Immo gom Nibsgm
*up,b isdpitriwyarrntaidassInveslgolleg awitakis against ottomays representing the pollslo Ow Amp.orb lodsad agesties Wing abouthidesor*KUM/tiesteriss whim
5)0fifitte0 DISCLOSURE IS MANDATORY OR VOLUNTARY AM EFFECT OR INNVIDUAL FOR ROT PROVIDING ItfORIINTIOX Proidiv Helobed.*Is sokettory butthe
failure b doso maylinger the Consnissiorts irratilgollon els thaw,It Is not mindinglhat 11it tom be used lo povide lie toresstded Inkumolon. $. •


hinvember 2008
                                                                                                                                        DEF0150
               Case 1:15-cv-00049-WMS-HKS Document 106-3 Filed 08/20/19 Page 6 of 8




•.!..0•••••




                                                               c:Vti
                     '1
                      ":.. boas    pundrtia,ziri. -Clar .
                                                        I Qtorifs,



                  .114 try
                AtIOWNC1- ,
                          t)k VAtk_L
10/11MONIMOW




  • APSDrai                '
                           vsr     Ya cast, boksi‘
                                                 o e_ P?C'StS,4 as &1&
                                                                     ..
                                                                      , Ya..efSZ,-
                       c4r5.T. sox,       -stkev_. e/Stits- AW O e-BILOQ--•;
                        • .o rya o                        Lorde(      eln
                            Ist,i4obbr i Lttck pfu 4-fa eracs


                                                                           DEF0180
                    Case 1:15-cv-00049-WMS-HKS Document 106-3 Filed 08/20/19 Page 7 of 8




                               v.cto.pci 4b tottlp            tni5
                                -I_ .(IN o-Ibtir                 tz      Lon5
                                                           Arita lov-4eV


;66.1.1.1.16•6••••061,




             it.1160.
                          5..
                           •Gr.frA                                      O„\•TvAIL
          u5NVIA                                                   -Lovv-rf Vy3„
         _ tom art,                           .
                                                               pr .
                                                        .0411tor
                   tix- 4At6 Cbr (4.""1-i
                                                       btAi
                          -Nt"
                             ia                      (rwaki. oirsA
                     Case 1:15-cv-00049-WMS-HKS Document 106-3 Filed 08/20/19 Page 8 of 8




      ••

                         •• 177.. .havi_. • tx.
                                             ..br..ti           ..1
                                                                 . 1* act- G.ri t4s
                     •*
                      ••      ..,14:• T Ltti\-d 1Y4                                   Tor
                                                         •9   * .wpts        t       pow -
                                             • :• . •
                                                      • ..6.ktrNe
                                                                .
                                            44N4ite, dck0
                                                        . et4iArs•                           .
                                                                         wi-ktri.AAiDokd. • •- •

•                     '.1^teiyvcc -• t.                              ‘
                                                                     'r•.1vs•                   IN. •
            • :
              1:_ 000„
                1                                               '
                                                                1c AS 4‘14 0
                                                                           1 1VT.
           • •                                                       litIsC):••6
                                                                            - 4  ‘4
                      MCC     j                      acst44 ge vey
                                                            _        ‘4     . 1      '  Irns
                                               613_ GrAi r
                                               '            s‘
                                                             4711".; . .—Ssai
                              txxsc*.k-N-*4r cry.          . ,Ls..yNr.t.p_cS..441422;• •• .
    -•                                                           cpc-f-e44 • kiz.c‘  .. pp$1   ..
                         -SRO.rkkc %15,ANS
                                 .:‘     . .      aUsi•
                                                    .       Rt• .9
                                                                 .S- -€.•
      • •


      mr.2.••••••
                 •
                          eke;s \.9. , most.r.                     .43Lakc                 •       •
                    it4i4qckki(V*21                     6‘
                                                         1?- 60sr.s Mikn  . efr.
                           .p.*-f.     r...4,v;;445r% At-Nbr ei0(        5:. 11411.14A - .
        •-                         t:,̀Pttv:•                     •4,     i1-Nok -toAdV v;•\*. •
       • ..co1 ;
               .f ;„!-T._                             ir,  "• .)
                                                               1    ' SC   LINNtebc        cieser.
          DIN .9bu>ex-:    , yet,               •.  c 114*pcumPtiaA

                     ks-4 .4o0\34‘
                                .64%„ C1,7 *Ii
                                            ;40•                               k4N^B,k1-
                           J... . . • '. •       •• • ' •       3
                                                                                           bEFOICI
                                             -..~..m.m.vw•r1111         7:"177171-7777;    6-7'
                                                                                              r.777.`,'.7.77.71:::
